TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00297-CV



                                      In re Israel Lara, Jr.




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus. See Tex. R. App. P. 52. Having

reviewed the petition, we deny relator’s petition for writ of mandamus. See id. R. 52.8(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: May 22, 2015